MARSHALL, C. J.
1. Streets and highways are public and governmental institutions maintained for the free use of all citizens of the state and municipalities while engaged in the imprlovement of streets are engaged in the performance of a governmental function.
2. Section 3714, General Code, imposes upon municipalities the obligation to keep streets alleys, and other highways within the municipality open, in repair and free from nuisance; the legislation imposing this duty is an exercise of the sovereignty of the state and municipalities as creatures of the same sovereignty are subject to the liability which follows a failure to discharge that duty.
3. The duties and obligations thus imposed are in derogation of the common law and must therefore be strictly construed, and the provisions of that legislation cannot by implica tion or interpretation be extended to make a municipality liable for the negligence of its servants while engaged in the act of making improvements to streets, unless such negligence' relates to a condition of the street itself and the damage is caused by a defective condition thereof. .
Judgment reversed.
Day, Allen, Kinkade, Robinson, Jones and Matthias, JJ., concur.